Citation Nr: 1328321	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  11-12 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an extension of the delimiting date beyond 
August 8, 2010, for receipt of educational assistance under 
Chapter 30 of Title 38 of the United States Code (Montgomery 
GI Bill (MGIB)). 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, had unverified active 
service from August 1996 to August 7, 2000. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an administrative decision in August 2010 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2011, the Veteran appeared at the Phoenix, Arizona 
RO and testified at a videoconference hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran contends that his delimiting date for receipt of 
educational assistance under Chapter 30 of Title 38 of the 
United States Code (MGIB) should be extended beyond August 
8, 2010, due to disability that prevented him from 
initiating and completing his program of education.  A 
review of his education file shows that he applied for MGIB 
benefits in June 2010 and was awarded benefits until August 
8, 2010, when the benefits were terminated at the ending 
date of his eligibility (i.e., 10 years from the date of his 
discharge from service).  The regulations do not authorize 
the extension of a delimiting period for education benefits 
for any reason other than medical infeasibility.  38 C.F.R. 
§ 21.7051(a)(2).  

At his hearing in August 2011, the Veteran testified as to 
the health concerns that he has had for many years to 
include heart problems and diabetes, for which he stated he 
was hospitalized at times.  To support his claim, he 
submitted additional medical records, namely, private 
records from Chandler Regional Medical Center, dated in 
March 2011.  On the record, the Veteran stated that he was 
not waiving his right to have the RO initially review such 
documents.  Thus, the Board must return the case to the RO 
for its initial consideration of the additional evidence in 
accordance with 38 C.F.R. § 20.1304.

Furthermore, the Board notes that in response to a request 
for information from his doctor, the Veteran in November 
2010 submitted a brief doctor's statement, dated in November 
2010, indicating that the Veteran was prevented from 
training or going to school from December 2006 onward due to 
disability (early signs of coronary artery disease and 
hypertension), which had required multiple hospital visits 
between December 2006 and April 2010.  In statements 
received in September 2010 and November 2010, the Veteran 
asserted that he had been hospitalized on at least three 
occasions (in 2006, 2008, and 2010) for mild stroke and 
heart attack, and that he was advised each time to take time 
off work and reduce his stress.  The Veteran's statements 
also noted that he had worked full time (40+ hours a week) 
from May 2002 to December 2008, when he was forced to 
relocate due to the economy (in a July 2010 statement he 
indicated he was laid off in 2008 due to his office closing 
down).  The record contains no clinical or hospital records 
of treatment of the Veteran, to corroborate the doctor 
statement of November 2010, prior to the delimiting date of 
August 8, 2010, and such would be helpful to assess the 
medical feasibility of attendance at school during the 
relevant time period from August 2000 to August 2010.  

A remand is required to send the Veteran additional notice 
of the information and medical or lay evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2012).  Here, although the RO sent the 
Veteran a letter in September 2010, requesting information 
from him to include information from his doctor who treated 
him (which he submitted in November 2010), it does not 
appear that the RO has made entirely clear that the 
Veteran's lay statements of a history of a disabling heart 
condition, together with a single, uncorroborated statement 
from his doctor, may not be sufficient to show medical 
infeasibility of attendance at school during the relevant 
period of time from August 2000 to August 2010 and that 
medical treatment records documenting be required.  
Accordingly, the Board finds that an additional notification 
letter should be sent to the Veteran.  


Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with VA's duty to 
notify as codified under 38 C.F.R. § 
21.1031, including informing the Veteran 
of any information and evidence not of 
record (1) that is necessary to 
substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran 
is expected to provide.  38 U.S.C. §§ 
5103; Quartuccio v. Principi, 16 Vet. App. 
183, 186 (2002).  

To that end, the notice should inform the 
Veteran that the following may be required 
to substantiate his claim for an extension 
of his delimiting date:  
inpatient/outpatient treatment records for 
his heart or other disabling conditions 
from 2000 to 2010 (he may submit a medical 
release authorizing VA to obtain the 
records on his behalf); and a current 
statement from the treating doctor, who 
provided the November 2010 statement, to 
reconcile his/her opinion that the 
Veteran's disability prevented him from 
going to school beginning in December 2006 
with the Veteran's own admission that he 
was working full time from 2002 to 
December 2008 (when he was laid off work 
due to a downturn in the economy).  

2.  Review the record (including the 
submissions subsequent to the SOC), 
arrange for any further development 
indicated, and readjudicate the claim of 
entitlement to an extension of the 
delimiting date beyond August 8, 2010, for 
receipt of educational assistance under 
the MGIB.  If the benefit sought remains 
denied, furnish the Veteran an appropriate 
supplemental SOC, afford him an 
opportunity to respond, and return the 
case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2012).


